          Case 1:17-cv-00813-TSC Document 66 Filed 01/22/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
MUSLIM ADVOCATES,                                     )
                                                      )
                                      Plaintiff,      )
                                                      )
               v.                                     )       No. 1:17-cv-00813-TSC
                                                      )
DEPARTMENT OF HOMELAND                                )
SECURITY,                                             )
                                                      )
                              Defendant.              )
____________________________________                  )

                        TWENTY-THIRD JOINT STATUS REPORT

       The parties have reached agreement on one of the terms of their proposed settlement and

are discussing the remainder of the terms. The parties will file another joint status report or a

stipulation of dismissal on or before February 22, 2021, as required by the minute order dated

April 28, 2020.

                                      Respectfully submitted,

Dated: January 22, 2021               Jonathan A. Langlinais, DC Bar 1046832
                                      Emily L. Chapuis, DC Bar 1017600
                                      JENNER & BLOCK LLP
                                      1099 New York Avenue, N.W., Suite 900
                                      Washington, D.C. 20001
                                      Tel: (202) 637-6380/Fax: (202) 639-6066
                                      Email: JALanglinais@jenner.com

                                      Amir H. Ali, DC Bar 1019681
                                      THE RODERICK & SOLANGE MACARTHUR
                                      JUSTICE CENTER
                                      777 6th Street, N.W.
                                      Washington, D.C. 20001
                                      Tel: (202) 869-3434
                                      Email: amir.ali@macarthurjustice.org
Case 1:17-cv-00813-TSC Document 66 Filed 01/22/21 Page 2 of 2




                     s/ Matthew W. Callahan (by email authorization)
                     Matthew W. Callahan, DC Bar 888324879
                     MUSLIM ADVOCATES
                     P.O. Box 34440
                     Washington, D.C. 20043
                     Tel: (202) 897-2622/Fax: (202) 508-1007
                     Email: matthew@muslimadvocates.org
                     Attorneys for Plaintiff


                     BRIAN M. BOYNTON
                     Acting Assistant Attorney General

                     ELIZABETH J. SHAPIRO
                     Deputy Director

                     s/ David M. Glass
                     DAVID M. GLASS, DC Bar 544549
                     Senior Trial Counsel
                     Department of Justice, Civil Division
                     Federal Programs Branch
                     1100 L Street, N.W., Room 12020
                     Washington, D.C. 20530
                     Tel: (202) 514-4469/Fax: (202) 616-8460
                     E-mail: david.glass@usdoj.gov
                     Attorneys for Defendant




                               2
